Dismissed and Memorandum Opinion filed October 30, 2008







Dismissed
and Memorandum Opinion filed October 30, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00683-CR
____________
 
LATESTA MARIE ONYENIKE,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County, Texas
Trial Court Cause No. 1151603
 

 
M E M O R A N D U M   O P I N I O N
Appellant
pled guilty to the offense of possession of a controlled substance.  In
accordance with the plea agreement, the trial court entered an order on
February 1, 2008, placing appellant on deferred adjudication community
supervision for two years.  On February 1, 2008, the conditions of community
supervision were amended.  Appellant=s notice of appeal was not filed
until July 11, 2008.




A
defendant=s notice of appeal must be filed within thirty days after sentence or
other appealable order is signed.  See Tex.
R. App. P. 26.2(a)(1).  If the defendant is appealing a sentence and
files a timely motion for new trial, the defendant may file a notice of appeal
within 90 days of the imposition of sentence.  See id.  at 26.2(a)(2). 
A notice of appeal that complies with the requirements of Rule 26 is essential
to vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
Furthermore,
an order amending the conditions of community supervision is not an appealable
order.  See Bailey v. State, 160 S.W.3d 11, 18 (Tex. Crim. App. 2004). 
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
30, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.
Do Not Publish C Tex. R. App. P.
47.2(b).